DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 4-13 are pending.

Specification
The disclosure is objected to because of the following informalities: 
[0006]: In line 2, “a surface opposite to the face being contact” appears to be a misstatement of “a surface opposite to the face being contacted.”
[0027]: In lines 1-2, “The support 2 of the carbon film is necessary to have fine pores that are hydrophilic and relatively uniform” appears to be a misstatement of “It is necessary that the support 2 of the carbon film has fine pores that are hydrophilic and relatively uniform” or similar. 
Applicant’s assistance in identifying and correcting non-idiomatic or grammatically deficient text is respectfully requested.
Appropriate correction is required.

Claim Objections
Claims 4-6, 8, and 11 are objected to because of the following informalities: 
Claims 4-6: Each of claims 4-6 ends with a clause structured as “supplying a coating liquid obtained by . . . and then drying the coating liquid.” Applicant is respectfully advised to, in each case, delete “then,” provide a comma, and start a new line before “drying the coating liquid” is understood as a separate step, and not a continuation of the step of supplying or obtaining a coating liquid.
Claim 8: In line 3, Applicant is respectfully advised to amend the claim to “polycarbonate, and the coating liquid is made of” to improve grammar.
Claim 11: In line 2, Applicant is respectfully advised to amend the claim to “a membrane filter made of polycarbonate, and the coating liquid is made of” to improve grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4: The terms “main” and “fine” are relative term which renders the claim indefinite. The term are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that “main” appears to be suggestive of a subjective term relating to a critical effect or property, and “fine” appears to connote a range of pore sizes, but since neither term is defined, each leaves the metes and bounds of the claim unclear. For the purposes of examination only, any included component will be regarded as a “main” component, and any porous material will be regarded as including “fine” pores.
The claim recites the limitation “the support made of a hydrophilic material” in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, the claim will be interpreted as reciting, “wherein the support is made of a hydrophilic material.”
Claims 7 and 8 are rejected because of their dependence from claim 4. 
Claim 5 is rejected upon the same basis as claim 4. See “as a main component” (line 2) and “a plurality of fine pores” (line 3).
Further regarding claim 5, the claim recites, “supplying a coating liquid obtained by dispersing the film material onto the support and then drying the coating liquid.” The claim appears to be stating that a coating liquid is obtained by dispersing a film material onto a support (It is assumed that Applicant does not consider “drying the coating liquid” to be a part of the supplying of the coating liquid, but rather a subsequent step after the coating liquid is supplied; see above objection.). It is unclear how a coating liquid can be “obtained by dispersing the film material onto the support” since it is not clear now a dispersal of a film material can generate a liquid. For the purposes of examination only, and in view of the specification ([0025]: “a coating liquid 1 is supplied onto the support to form a layer, and the coating liquid is dried to form a carbon film”), the claim will be interpreted as reciting, “supplying an obtained coating liquid 
Claims 9-11 are rejected because of their dependence from claim 5.
Claim 6 is rejected upon the same basis as claim 4. See “as a main component” (line 2) and “a plurality of fine pores” (line 3).
Claims 12-13 are rejected because of their dependence from claim 6.
Claim 8: The claim recites, “wherein the base is made of Teflon (registered trademark).” If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. See MPEP 2173.05(u). For the purposes of examination only, “Teflon (registered trademark)” will be interpreted as “PTFE.”
In line 3, the claim recites, “the coating liquid is made of a graphene oxide aqueous dispersion obtained by dispersing graphene oxide in ultrapure water.” The claim depends from claim 4, which recites “a predetermined film material” and “a polar solvent,” but these are not related to “graphene oxide” or “ultrapure water.” Therefore, “graphene oxide” and “ultrapure water” lack a clear nexus to claim 4, and the relationships between the elements of claims 4 and 8 are unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2013/0104739 A1, hereinafter “Suzuki”) in view of Yano (JP2009252508A, referencing the including Espacenet machine translation).
Suzuki discloses a method of producing a ventilation member 1 (i.e., a filter)having a gas permeable membrane 5 (Figs. 1-3; [0017], [[0021]: “method,” [0033]: “method”) having a liquid-repellant agent with a compound including a perfluoroalkyl group ([0020]) applied to a surface thereof ([0020]) (i.e., a film having a predetermined film material as a main component), the membrane being circular (Fig. 1) and porous ([0018]) (i.e., a method for manufacturing a filter in which a film having a predetermined film material as a main component is formed on a support having a predetermined shape and including a plurality of fine pores), the method comprising:
providing a support body 2 as a flat plate with a circular outer periphery ([0017]) with a thickness of about 2.5 mm or more ([0032]) (i.e., disposing a packing at a circumference of the support, the packing circumscribing a side circumference of the support and having a planar shape and a predetermined height); and 
However, Suzuki does not explicitly disclose supplying a coating liquid obtained by dispersing the film material onto the support and then drying the coating liquid (i.e., supplying an obtained coating liquid by dispersing the film material and then drying the coating liquid).
Yano teaches a ventilation membrane that allows the permeation of gas ([0010]) (i.e., a filter) on which is disposed a liquid repellant film ([0013]) (i.e., a film having a predetermined film material). Yano teaches that the liquid repellant is applied by spraying and drying to leave a film ([0013]: “can be applied by . . . spraying”; “drying it”; “may be a film”). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Suzuki by supplying an obtained coating liquid by dispersing the film material and then drying the coating liquid as taught by Yano because (1) Suzuki teaches the application of a liquid repellant by spray coating but does not further elaborate (Suzuki, [0020]), (2) a liquid repellant that is sprayed onto a membrane is subsequently dried (Yano, [0013]), and (3) such a spayed liquid repellant is taught to have a small surface tension, and it is taught to be dried (Yano, [0013]), so it can be regarded as a coating liquid. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 4 and 6-13. 
Regarding claims 4 and 7-8, the concept of a method for manufacturing a filter having ion selectivity in which a film having a predetermined film material as a main component is formed on a support having a predetermined shape and including a plurality of fine pores, the method comprising:
disposing the support made of a hydrophilic material on a base made of a hydrophobic material; and
supplying a coating liquid obtained by dispersing the film material in a polar solvent onto the support and then drying the coating liquid (claim 4) is considered to define patentable subject matter over the prior art.
Regarding claims 6 and 12-13, the concept of a method for manufacturing a filter in which a film having a predetermined film material as a main component is formed on a support having a predetermined shape and including a plurality of fine pores, the method comprising: 
disposing the support made of an oleophilic material on a base made of an oleophobic material; and 
supplying a coating liquid obtained by dispersing the film material in a non-polar solvent onto the support and then drying the coating liquid (claim 6) is considered to define patentable subject matter over the prior art.
Li et al. (WO 2016/054643 A1) discloses a porous membrane (Abstract) (i.e., a filter) wherein graphene oxide nanosheets are attached to a base membrane surface by the dispersal of graphene oxide in a water solvent ([00117], [00126]) on a porous membrane ([00127]), or wherein carbon black dispersed in chloroform is exposed to a membrane surface ([00145]), with residual solvent allowed to dry ([00113], [00145]) (i.e., supplying a coating liquid obtained by dispersing the film material in a polar solvent onto the support and then drying the coating liquid). 
Ng et al. (US 2010/0206811 A1) discloses a semipermeable membrane ([0006]) (i.e., a filter) wherein a microporous substrate is immersed in a solution of nanotubes dispersed in hexane, with remaining solvent on the surface of the substrate evaporated ([0153]) (i.e., supplying a coating liquid obtained by dispersing the film material in a non-polar solvent onto the support and then drying the coating liquid).
However, neither reference considers the application of a film material on a base made of a material of having properties of hydrophobicity or oleophobicity.
Regarding claims 9-11, the concept of a method for manufacturing a filter in which a film having a predetermined film material as a main component is formed on a support having a predetermined shape and including a plurality of fine pores, the method comprising: disposing a packing at a circumference of the support, the packing circumscribing a side circumference of the support and having a planar shape and a predetermined height; and 
supplying a coating liquid obtained by dispersing the film material onto the support and then drying the coating liquid (claim 5), wherein
the filter is a carbon filter, and the film material is a carbon material (claim 9); 
the support is made of a hydrophilic material, and the coating liquid contains a polar solvent (claim 10); or 
the support is made of a membrane filter made of polycarbonate, the coating liquid is made of a graphene oxide aqueous dispersion obtained by dispersing graphene oxide in ultrapure water (claim 11)
is considered to define patentable subject matter over the prior art.
Suzuki et al. (US 2013/0104739 A1) discloses a method of producing a ventilation member 1 (i.e., a filter)having a gas permeable membrane 5 (Figs. 1-3; [0017], [[0021]: “method,” [0033]: “method”) having a liquid-repellant agent with a compound including a perfluoroalkyl group ([0020]) applied to a surface thereof ([0020]) (i.e., a film having a predetermined film material as a main component), the membrane being circular (Fig. 1) and porous ([0018]) (i.e., a method for manufacturing a filter in which a film having a predetermined film material as a main component is formed on a support having a predetermined shape and including a plurality of fine pores), wherein a support body 2 is provided as a flat plate with a circular outer periphery ([0017]) with a thickness of about 2.5 mm or more ([0032]) (i.e., disposing a packing at a circumference of the support, the packing circumscribing a side circumference of the support and having a planar shape and a predetermined height); and wherein a liquid repellant is spray coated onto the membrane (Suzuki, [0020]). The drying of the spray coating would have been prima facie obvious in view of the teachings of Yano (JP2009252508A, ([0013]: “can be applied by . . . spraying”; “drying it”; “may be a film”). 
However, neither reference suggests a carbon filter, and a carbon material film material (claim 9); a hydrophilic support, and a coating liquid that contains a polar solvent (claim 10); or a polycarbonate membrane, a coating liquid that is made of a graphene oxide aqueous dispersion in ultrapure water (claim 11).
Claims 4 and 6-13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772